VOROS, Judge
(concurring):
{18 I concur in the majority opinion. I write only to suggest that the federal approach to the relation-back doctrine with respect to adding parties is both more clear and more rational than the Utah approach. First, the federal doctrine is governed by rule. In contrast, Utah's relation-back doe-trine exists only in caselaw. Nothing in the rule itself puts the practitioner on notice that rule 15(c) applies to an exception not mentioned in the rule.
19 Second, although similar to the Utah approach, the federal approach coexists more comfortably with the principle of fair notice underlying statutes of limitations. See Russell Packard Dev., Inc. v. Carson, 2005 UT 14, ¶ 28, 108 P.3d 741 (indicating that the statute of limitations serves "to promote justice by preventing surprises through the revival of claims that have been allowed to slumber until evidence has been lost, memories have faded, and witnesses have disappeared" (citation and internal quotation marks omitted)).
(20 For example, under rule 15(c) of the Federal Rules of Civil Procedure, an amended complaint naming an additional party relates back to the original complaint only it-among other requirements-the new defendant both "(@) received such notice of the action that it will not be prejudiced in defending on the merits; and (i) knew or should have known that the action would have been brought against it, but for a mistake concerning the proper party's identity."
21 And while the federal rule, like Utah's relation-back doctrine, allows a plaintiff to demonstrate notice by showing an identity of interest between the new defendant and an existing defendant, the commonality must relate to the identities of the two entities, and not (as under Utah law) to whether their legal defenses coincide. Compare Cooper v. United States Postal Serv., 471 U.S. 1022, 1025 n. 3, 105 S.Ct. 2034, 85 L.Ed.2d 316 (1985), and Singletary v. Pennsylvania Dep't of Corr., 266 F.3d 186, 197-98 (3d Cir.2001), with Penrose v. Ross, 2003 UT App 157, ¶¶ 15-20, 71 P.3d 631. Thus, "[in finding an identity of interest, courts usually require substantial shared structural and corporate identity" or that "the business operations of the parties are so closely related that notice to one provides notice to the other." 3 James W. Moore, Moore's Federal Practice § 15.19(8)(c) (Daniel R. Coquillette et al. eds., 2013). An identity of interest may also be found "when the two parties are co-executors of an estate" or "share[ ] legal counsel." Id. This approach rationally links the concept of identity of interest to the relevant factor, notice. By contrast, that the defenses of two otherwise unrelated entities coincide does little to establish that notice to one provides notice to the other. The federal rule also requires that the notice and knowledge factors "be satisfied within the 120-day period provided for service of process of the original complaint." Id. § 15.19(8)(e) (citing Fed. R.Civ.P. 15(c)(1)(C)).
22 For the foregoing reasons, I urge the Supreme Court Advisory Committee on the Rules of Civil Procedure to consider proposing an amendment to Utah rule 15 along the lines of the federal rule-or at least to conform our existing rule to controlling caselaw.